Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered, but cannot be held as persuasive.
On page 7, Applicant argues that Wenli is not analogous art, as Wenli and the present invention do not share technical fields. Continues on page 8, where Applicant cites Ex Parte Brennan and argues that “As in Brennan, Applicant submits that Wenli is not analogous art for at least the reason that it is unrelated to the technical field of managing computing devices in a data center”. The Examiner notes that despite the references cited in Ex Parte Brennan being 	Additionally, the Examiner notes that, as stated in MPEP 2141.01(a):		“a reference is analogous art to the claimed invention if: (1) the reference is 			from the same field of endeavor as the claimed invention (even if it addresses a 			different problem); or (2) the reference is reasonably pertinent to the problem 			faced by the inventor (even if it is not in the same field of endeavor as the 			claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
In the case of Wenli, the Examiner maintains that Wenli is analogous as both Wenli, the modified combination, and the present invention are concerned with network monitoring, and thus are from the same field of endeavor. 	However, even if this were not the case, Wenli is reasonably pertinent to the problem faced by the inventor. The present application is directed to maintaining a network via failure and stability detection mechanisms. Unstable conditions are detected via application of a Gini-coefficient (see, e.g., Applicant’s specification, [44-46]). Wenli similarly uses a Gini-coefficient to maintain network stability (see Abstract and pg. 2027, left column, discussing to “enhance the invulnerability” via recognizing “the relationship between topology structure and dynamic behavior . . . to achieve high robustness and low cost network construction”; the Gini-coefficient is used when “determining node protection strategies to improve the invulnerability”). Thus Wenli is analogous art at least for the reason that Wenli is reasonably pertinent to the problem faced by the inventor (i.e., maintaining a stable network). 	The Examiner further maintains that the utilization of Gini-coefficients across disciplinary bounds is well known, as noted by Wenli in Section 2, right column lines 28 – 32. Thus even if Wenli’s power grid network were considered as distinct from the computing network environment of the base references utilized, Wenli is analogous art for being both related to the same problem, and for the reason that use of Gini-coefficients is suggested within Wenli as useful in multi-disciplinary applications (e.g., Wenli explicitly notes its utility in “network theory” in Section 2, right column lines 28 – 32). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Claim 14 is recited as further limiting claim 13; however, claim 13 is presently canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.	In order to perform a complete examination, claim 14 is being interpreted as depending on pending claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 ("A Mining System and its Operational Method". English translation of KR-20190108452-A. Published September 24, 2019. (Year: 2019)) in view of Ricks (US-20210135959-A1) and Wenli (Wenli, Fan et al. “Multi-attribute node importance evaluation method based on Gini-coefficient in complex power grids.” Iet Generation Transmission & Distribution 10: 2027-2034. (Year: 2016)).
	Regarding claim 1, KR-2019 shows a method for managing a data center having a plurality of computing devices, the method comprising: 	periodically reading and storing one or more status values (pg. 2 lines 43-50) for each of the plurality of computing devices (pg. 3 lines 40-41 and pg. 3 lines 44-48);	determining if at least a subset of the computing devices are not sufficiently stable using at least a subset of the stored status values (pg. 2 lines 52-56 and lines 66-67).	KR-2019, while showing generating a support ticket if predetermined threshold is exceeded (pg. 3 lines 4-8) does not show generating a support ticket if predetermined threshold is exceeded and a support ticket has not already been generated for the corresponding computing devices.	Ricks shows generating a support ticket if predetermined threshold is exceeded and a support ticket has not already been generated for the corresponding computing devices ([6,20,56]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 with stability monitoring and support ticket management techniques of Ricks in order to enable an organized mechanism for tracking and responding to issues arising in the monitored computing environment. 
KR-2019 in view of Ricks does not show where the evaluation is performed utilizing a calculated Gini coefficient.	Wenli shows evaluation utilizing a calculated Gini coefficient (Section 2, pg. 2028, right column, lines 1 - 28).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks with Wenli’s use of Gini coefficients in order achieve a more realistic view of the monitored network (Wenli, pg. 2027, right column, lines 55 – 60) through the use of a well-known prior art techniques that identifies data outliers (i.e., Gini coefficients, as discussed in Wenli’s Section 2, pg. 2028, right column, lines 1 – 28). One would have been motivated to do so as both Wenli, the combination of KR-2019 in view of Ricks, and the present invention are concerned with the problem of monitoring and ensuring network stability. Given the known utility of Gini coefficients in multi-disciplinary networking environments (see Wenli, Section 2, right column lines 28 – 32), one of ordinary skill would have readily recognized that Gini coefficients could be utilized in the stability monitoring environment of KR-2019 in view of Ricks to achieve the same analysis advantages the use of such coefficients provide in Wenli.
	Regarding claim 11, KR-2019 in view of Ricks and Wenli further show storing instructions executable by a processor of a computational device, which when executed cause the computational device to conduct the method of claim 1 (Ricks, [7,73]).
Regarding claim 12, KR-2019 in view of Ricks and Wenli further show wherein periodically reading and storing one or more status values for each of the plurality of computing devices includes reading and storing a plurality of status values for a plurality of parameters for each of the plurality of computing devices (KR-2019, pg. 3 lines 40-41 where the applicable status values are collected for a plurality of monitored CPUs and GPUs; note the values are collected many times as their change over time is evaluated, as noted on pg. 2 lines 53-54 and lines 66-67); and
wherein calculating the Gini coefficient using at least the subset of the stored status values includes determining a respective Gini coefficient for each parameter of the plurality of parameters associated with a particular computing device of the plurality of computing devices (Wenli, Section 2, pg. 2028, right column, discussing a “certain evaluation index” utilized when calculating multiple attribute Gini coefficients).
	Regarding claim 15, KR-2019 shows a system for managing a plurality of computing devices in a data center (pg. 3 lines 40-41), the system comprising;  	a management server configured to communicate with the plurality of computing devices via a network (pg. 3 lines 44-46, lines 52-54 and pg. 4 lines 31-32), wherein the management server is configured to:	periodically read and store status data from the plurality of computing devices (pg. 2 lines 43-50, pg. 3 lines 40-41 and pg. 3 lines 44-48);	determine if at least a subset of the plurality of computing devices are sufficiently stable by for at least a subset of the stored status data (pg. 2 lines 52-56 and lines 66-67); and 	create to create a warning in response to detecting values outside a predetermined threshold (pg. 3 lines 4-8).	KR-2019 does not show generating a support ticket if predetermined threshold is exceeded and a support ticket has not already been generated for the corresponding computing devices.	Ricks shows generating a support ticket if predetermined threshold is exceeded and a support ticket has not already been generated for the corresponding computing devices ([6,20,56]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 with stability monitoring and support ticket management techniques of Ricks in order to enable an organized mechanism for tracking and responding to issues arising in the monitored computing environment. 
KR-2019 in view of Ricks does not show where the evaluation is performed utilizing a calculated Gini coefficient.	Wenli shows evaluation utilizing a calculated Gini coefficient (Section 2, pg. 2028, right column, lines 1 - 28).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks with Wenli’s use of Gini coefficients in order achieve a more realistic view of the monitored network (Wenli, pg. 2027, right column, lines 55 – 60) through the use of a well-known prior art techniques that identifies data outliers (i.e., Gini coefficients, as discussed in Wenli’s Section 2, pg. 2028, right column, lines 1 – 28). One would have been motivated to do so as both Wenli, the combination of KR-2019 in view of Ricks, and the present invention are concerned with the problem of monitoring and ensuring network stability. Given the known utility of Gini coefficients in multi-disciplinary networking environments (see Wenli, Section 2, right column lines 28 – 32), one of ordinary skill would have readily recognized that Gini coefficients could be utilized in the stability monitoring environment of KR-2019 in view of Ricks to achieve the same analysis advantages the use of such coefficients provide in Wenli.   	Regarding claim 18, KR-2019 in view of Ricks and Wenli further show wherein the management server is configured to determine if at least one exception of a plurality of exceptions applies if the Gini coefficient (Wenli, discussing the use of Gini coefficients in Section 2, pg. 2028, right column, lines 1 – 28) is outside the predetermined threshold (Ricks, [6,20,56], showing checking if a support ticket has already been generated when a threshold is breached); and 	the management server is configured not to create the support ticket if at least one exception applies (Ricks, [6,20,56], where repeated support tickets are not generated).
Regarding claim 19, the above combination shows a support ticket including a variety of data (Ricks, [54]).	The above combination does not show inclusion of a Gini coefficient. 
	Wenli shows use of Gini coefficients (Section 2, pg. 2028, right column, lines 1 – 28).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support tickets utilized in the above combination, and include the Gini coefficients of Wenli, in order to ensure the system administrators are in possession of all the data values utilized in the system, including the Gini coefficients, thus allowing the administrators to make decisions based upon all the available information.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of He (US-20100287093-A1), Yang (Yang and Zhao. English translation of CN-208985656-A, "Pipeline Inspection Monitoring Method and Device". pgs. 1-10. Published December 11, 2018. (Year: 2018)), and Nguyen (US-10630566-B1).
	Regarding claim 2, KR-2019 in view of Ricks and Wenli show claim 1, including wherein the status values are hash rates (KR-2019, pg. 3 lines 44-45).	KR-2019 in view of Ricks and Wenli do not show an expected threshold drop of 10%.
	He shows the use of an predetermined threshold drop of 10%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques and threshold monitoring of KR-2019 in view of Ricks and Wenli with the 10% threshold suggested by He in order to utilize an exemplary threshold as suggested by He when utilizing calculated the Gini coefficients (common in both He and Wenli).  
	KR-2019 in view of Ricks, Wenli, and He do not show wherein a subset of stored status values are a set of 3 hours-worth of samples.	Yang shows utilizing a subset of stored status values that are a set of 3 hours-worth of samples (pg. 5 lines 32-36)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks, Wenli, and He with the sample size of Yang in order to gather enough data to make an accurate calculation while also avoiding overutilization of storage resources.	KR-2019 in view of Ricks, Wenli, He, and Yang do not show calculations for a particular subset of computing devices.	Nguyen shows calculations for a particular subset of computing devices (Figs. 1, 7).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks, Wenli, He, and Nguyen in order to enable localized determinations of impacted network resources, enabling custom tailed monitoring and response approaches based on unique characteristics of particular device subsets.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of Dotemoto (Dotemoto, Philip. “FPGA Based Bitcoin Mining.” (Year: 2014)).
	Regarding claim 4, KR-2019 in view of Ricks and Wenli show claim 1, including wherein the plurality of computing devices comprise ASIC miners and GPU miners (KR-2019, pg. 2 lines 21-22 and line 33). 	KR-2019 in view of Ricks and Wenli do not show the use of FPGA miners.
	Dotemoto shows the use of FPGA miners (pg. 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks and Wenli with the utilization of FPGAs in addition to GPUs and ASICS in order to enable a more scalable hashing infrastructure via support of more types of hashing devices.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of Sears (US-20160142884-A1).
	Regarding claim 5, KR-2019 in view of Ricks and Wenli show claim 1.	KR-2019 in view of Ricks and Wenli do not show wherein the subset of values comprises the N most recent status values for a particular one of the plurality of computing devices
	Sears shows wherein the subset of values comprises the N most recent status values for a particular one of the plurality of computing devices ([51,58]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks and Wenli with the comparison techniques of Sears in order to ensure recent data is evaluated, giving a more accurate view of the networks current state.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of Sears and Rajagopalan (WO-2017151161-A1).
	Regarding claim 6, KR-2019 in view of Ricks and Wenli show claim 1.	KR-2019 in view of Ricks and Wenli do not show wherein the subset of values comprises the most recent status values for the computing devices.
	Sears shows wherein the subset of values comprises the most recent status values for the computing devices ([51,58]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks and Wenli with the comparison techniques of Sears in order to ensure recent data is evaluated, giving a more accurate view of the networks current state.		KR-2019 in view of Ricks, Wenli, and Sears do not show values from a particular area of the data center.	Rajagopalan shows values from a particular area of the data center ([16]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks, Wenli, and Sears with the location sensitivity of Rajagopalan in order to enable localized determinations of impacted network resources, enabling custom tailed monitoring and response approaches based on unique characteristics of particular locations.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of Koplin (US-20160337210-A1).
	Regarding claim 7, KR-2019 in view of Ricks and Wenli show claim 1. 	KR-2019 in view of Ricks and Wenli do not show updating a previously generated support ticket with one or more additional issues.	Koplin shows updating a previously generated support ticket with one or more additional issues ([21,26]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques and incident reporting of KR-2019 in view of Ricks and Wenli with the ticket updating of Koplin in order to ensure the trouble tickets in the system are fully up-to-date, and thus of maximum utility.	
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of Satoyama (US-20200042416-A1).
	Regarding claim 8, KR-2019 in view of Ricks and Wenli show claim 1. 	KR-2019 in view of Ricks and Wenli do not show where status values include a number of failed devices.	Satoyama shows where status values include a number of failed devices (Fig. 6, [85-87]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques and incident reporting of KR-2019 in view of Ricks and Wenli with the device failure tracking of Satoyama in order to provide additional details regarding the network state, enabling more informed management decisions.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 1 above, and further in view of Monnett (US-20200258013-A1).
	Regarding claim 10, KR-2019 in view of Ricks and Wenli show trouble tickets (Ricks, [6,20,56]), tracking and managing devices that are unstable but still functioning (KR-2019, pg. 3 lines 6-7 and pg. 4 lines 20-21),  along with use of the Gini coefficient (Wenli, Section 2, pg. 2028, right column).	KR-2019 in view of Ricks and Wenli do not show lowering priority if the devices corresponding are still functioning.
	Monnett shows lowering priority if the devices corresponding are still functioning ([3]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks and Wenli with the prioritization of Monnett in order to incentive a more rapid response to the most severally underperforming devices. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks, Wenli, and Dotemoto as applied to claim 11 above, further in view of Koplin.
	Regarding claim 14, KR-2019 in view of Ricks and Wenli show claim 11, including not generating the support ticket if an earlier support ticket has already been generated (Ricks, [6,20,56]).	KR-2019 in view of Ricks and Wenli do not show not adding information to the earlier support ticket.	Koplin shows adding information to the earlier support ticket ([21,26]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques and incident reporting of KR-2019 in view of Ricks and Wenli with the ticket updating of Koplin in order to ensure the trouble tickets in the system are fully up-to-date, and thus of maximum utility.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 15 above, and further in view of Raden (US-20050114502-A1).
	Regarding claim 17, KR-2019 in view of Ricks and Wenli show claim 15.	KR-2019 in view of Ricks and Wenli do not show presenting a user interface to allow a user to edit the predetermined threshold.
	Raden shows presenting a user interface to allow a user to edit the predetermined threshold ([82]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks and Wenli with the UI and system adjustment features of Raden in order to improve system adaptability and customization options, allowing administrators to optimize the system for their particular operating environment. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KR-2019 in view of Ricks and Wenli as applied to claim 15 above, and further in view of Waugh (US-20170187575-A1).
	Regarding claim 21, KR-2019 in view of Ricks and Wenli show wherein the one or more stored status values include values for hash rate (pg. 1 lines 44-45, pg. 2 lines 49-50), fan speed (pg. 2 lines 49-50), and chip temperature for each of the plurality of computing devices (pg. 2 lines 45-50). 	KR-2019 in view of Ricks and Wenli do not show values for percentage of operating time.	Waugh shows values for percentage of operating time ([41]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computing resource monitoring techniques of KR-2019 in view of Ricks and Wenli with the operating time considerations of Waugh in order to improve the granularity of the collected monitoring information collected, thus improving the analysis capability of the network/computing devices being monitored.	Regarding claim 22, the limitations of said claim are addressed in the analysis of claim 21.


Allowable Subject Matter
Claim 3 is allowed, and claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	Claim 3 specifies that “the support ticket is not generated if the status values are hash rates, and a change in hash difficult has recently occurred.” Changing hash difficulty is a common feature in prior art block chain algorithms (e.g., Kraft (Kraft, Daniel. “Difficulty control for blockchain-based consensus systems.” Peer-to-Peer Networking and Applications 9 (2016): 397-413), see Abstract) ; however, the combination of this knowledge in a monitoring system as recited in claim 3 with the support ticket suppression is neither taught nor suggested by the prior art.	Claims 16 and 20 specify functionality analogous to that of claim 3, but depend on rejected claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes Yoshikawa (US-20190303791-A1), which provides further evidence of the use of Gini-coefficients in a variety of environments (see, e.g.,  [14,88,126]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442